Case: 14-13032        Date Filed: 05/26/2015      Page: 1 of 2


                                                                       [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 14-13032
                               ________________________

                          D. C. Docket No. 1:13-cv-00499-WS-B

FLORIDA ROCK INDUSTRIES, INC.,

                                                                        Plaintiff-Counter
                                                                        Defendant-Appellant,

                                             versus

ESCAMBIA SAND & GRAVEL COMPANY, INC.,

                                                                           Defendant- Counter
                                                                           Claimant-Appellee.

                               ________________________

                       Appeal from the United States District Court
                          for the Southern District of Alabama
                             _________________________

                                        (May 26, 2015)

Before HULL, ANDERSON, and FARRIS,* Circuit Judges.




___________________


*      Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
              Case: 14-13032     Date Filed: 05/26/2015   Page: 2 of 2


PER CURIAM:

      We have had the benefit of oral argument in this case and have carefully

considered the briefs and the record. We affirm the judgment of the district court

on the basis of the comprehensive opinion of the district court dated June 6, 2014,

with one caveat. We need not decide whether the potential adjustment to the forty-

year term of the lease (i.e. an adjustment based upon a deviance from the expected

volume of mineral reserves on the smaller Fuller property) was mandatory, or rather

was subject only to the mutual agreement of the parties. In either case, for the

reasons fully explored at oral argument, that would not transform the lease from one

for years into a mere tenancy at will.

      AFFIRMED




                                          2